Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 07/31/2020.
Claims 1-18 are cancelled.
Claims 19-39 are currently pending.

Drawings
The drawings are objected to because the reference characters in the drawing are ineligible to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numbers 5, 8, 9, 10, 11, 12, 13, 15, 16, and 20 are not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
A reversal switch attached with the motor and rechargeable battery to allow the alternate direction operation (Claim 21)
the bottom edge and the top edge of the first gear (Claim 23)
Keyed slot (Claim 23)
predefined and calculated aperture of the second gear (Claim 24)
circumferential groove (Claim 25)
A predetermined slot (claim 26)
The shape of the wheel is circular (Claim 26)
the bearings (Claim 28)
the hammer (Claim 33)
the cam and clutch (Claim 36)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings, Figures 1-3, are objected to because they have inadequate reproduction quality.  As required by 37 CFR 1.84(l), all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Title of the Invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Cordless ratchet wrench.

Substitute specification required
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Objections
The claims (19-39) are generally narrative, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Some pertinent examples are shown below.
12.        Claim 19 is objected to because of the following informalities:    
Regarding claim 19, line 1 “The electric motor” should read – An electric motor --  
  Regarding claim 20, line 1 “enclosure ” should read –encloses--  
 Regarding claim 23, “The wrench of claim [1] there is the bottom edge and the top edge of the first gear. The bottom edge of the wrench is opposite to the top edge, There is a keyed slot in the first gear which is centrally disposed of. There are the teeth of the first gear which extend from the top edge of the first gear to the bottom edge. The top surface of the first gear is recessed, and the bottom surface is disposed centrally on the slot.” DOES NOT conform with current U.S. practice of drafting a claim. The claim above should read “A wrench comprising: a first gear having a bottom edge and a top edge. The bottom edge of the gear is opposite the top edge, A keyed slot in the first gear which is centrally disposed thereof. The first gear further comprising: teeth extending from the top edge to the bottom edge, wherein a top surface of the first gear is recessed, and the bottom surface is disposed centrally on the slot.
Note these are just an examples; Claims 19-39 are replete with claims that are drafted that does not conform to U.S practices. A complete re-drafting of the claims is required for examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 19, the claim recites, “The electric motor for the rotation purpose of the shaft” but the description does not disclose that the purpose of the electric motor is to rotate the shaft, rather it discloses that the electric motor A battery can be also used to operate the electric motor in [0002] of the PGPUB of the present application. As such the claim language fails to comply with the written description requirement.
Regarding claim 20, the claim recites, “rechargeable lithium-ion battery with its proper housing connecting to the body which enclosure the motor” but the description does not disclose the rechargeable lithium-ion battery has its own housing separate from the body/housing of the tool. As such the claim language fails to comply with the written description requirement.
Regarding claim 21, the claim recites, “A reversal switch attached with the motor and rechargeable battery as in claim [2] to allow the alternate direction operation” but the description does not disclose such functions. As such the claim language fails to comply with the written description requirement.
Regarding claim 22, the claim recites, “The output shaft for the holding of the tools.” but the description does not disclose such functions. As such the claim language fails to comply with the written description requirement.
Regarding claim 23, the claim recites, “The wrench of claim [1] there is the bottom edge and the top edge of the first gear. The bottom edge of the wrench is opposite to the top edge, There is a keyed slot in the first gear which is centrally disposed of. There are the teeth of the first gear which extend from the top edge of the first gear to the bottom edge. The top surface of the first gear is recessed, and the bottom surface is disposed centrally on the slot.” but the description does not disclose any top gear or keyed slot and/or any of the functions recited above. As such the claim language fails to comply with the written description requirement.
Regarding claim 24, the claim recites, “The second gear of the developed cordless ratchet wrench of claim [5] has also two edges. The bottom edge and the top edge. The bottom edge is opposite to the top edge. The second gear has the predefined and calculated aperture. The aperture of the second gear extends from the centrally disposed of aperture. The teeth of the second gear are located on the outer circumference of the gear. The teeth of the second gear also extend from top edge to bottom edge” but the description does not disclose a second gear, bottom edge, top edge, calculated aperture or keyed slot and/or any of the functions recited above. As such the claim language fails to comply with the written description requirement.
Regarding claim 25, the claim recites, “The wrench of claim [6] a ball is used in the circumferential groove, the size for the ball was predetermined and it was used for the free-rolling purpose in the developed wrench. The ball was disposed between the second and the first gear as seen in claim [5].” but the description does not disclose a groove, a ball, and/or any of the functions recited above. As such the claim language fails to comply with the written description requirement.
Regarding claim 26, the claim recites, “A predetermined slot is used in the first gear as in claim [5].” but the description does not disclose a predetermined slot. As such the claim language fails to comply with the written description requirement.
Regarding claim 27, the claim recites, “A predetermined wheel is used in the second gear as in claim [6] which is the driver gear for the wrench.” but the description does not disclose a predetermined wheel, a second gear or a driver gear. As such the claim language fails to comply with the written description requirement.
Regarding claim 28, the claim recites, “The developed model or the design of the cordless ratchet wrench also uses the bearings in its structure. The circular bearings are used in the model, The size for the aperture of bearings was predefined as in claim [7]. The bearing has a shoulder that is centrally disposed of and is circular. The shoulder of the wrench extends from the aperture at a predetermined distance.” but the description does not disclose a bearing, a shoulder and/or any of the functions recited above. As such the claim language fails to comply with the written description requirement.
Regarding claim 30, the claim recites, “The wrench will be operated with the art of the pneumatic impact. A pneumatic motor is used to rotate the output shaft of the wrench. The mechanical power is obtained with the help of the air motor which converts the air pressure into mechanical work. With the help of the source of the air pressure, the different kinds of fasteners are tightened or loosed.” but the description does not disclose what a pneumatic impact is. As such the claim language fails to comply with the written description requirement. 
Regarding claim 31, the claim recites, “The wrench of claim [1] trigger is used to operate the wrench. When the trigger is pressed the wrench will operate as per its predetermined mechanism. The flow of the air pressure is controlled with the help of the trigger to operate tightening or loosing.” but the description does not disclose what this predetermined mechanism is nor does it disclose The flow of the air pressure is controlled with the help of the trigger to operate tightening or loosing. As such the claim language fails to comply with the written description requirement.
Regarding claim 32, the claim recites, “The use of air motor as in clam [1] is perfectly aligned with the rotor rotation axis to provide a perfect rotation to the output shaft.” but the description does not disclose an air motor that is perfectly aligned with the rotor rotation axis to provide a perfect rotation to the output shaft and how this is achieved. As such the claim language fails to comply with the written description requirement.
Regarding claim 33, the claim recites, “The wrench of claim [2] the output shaft is supported with the help of the hammer in the structure of the developed design to provide better control” but the description does not disclose a hammer structure. As such the claim language fails to comply with the written description requirement.
Regarding claim 35, the claim recites, “The wrench of claim [4] the output shaft end is changeable which can be easily changed with the required tool for the tightening or loosing of the different hardware such as nuts, screws, etc” but the description does not disclose such output shaft end with the above function. As such the claim language fails to comply with the written description requirement.
Regarding claim 36, the claim recites, “The wrench of claim [6] the cam and clutch are used in the design which is used for the interconnection of the air motor and the hammer which is used for the axial rotation.” but the description does not disclose a cam and clutch mechanism. As such the claim language fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19-39, the claims are generally indefinite as they contain numerous phrases and terms that appear to be a result of idiomatic issues that make the claims difficult to follow or fully ascertain their scope.  The most pertinent examples detailed below.
Regarding claim 19, the claim recites, “The electric motor for the rotation purpose of the shaft.” Which renders the claim indefinite because it unclear what shaft is being referred here. Is it the output shaft or the shaft of the motor?  Clarification is required. The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  Re-draft of the claim is required for proper examination. 
Regarding claim 20, the claim recites, “A rechargeable lithium-ion battery with its proper housing connecting to the body which enclosure the motor in claim” Which renders the claim indefinite because it unclear if the housing is referring to a battery housing separate from the housing of the tool or the tool housing. Clarification is required. The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  Re-draft of the claim is required for proper examination.
Regarding claim 21, the claim recites, “The output shaft for the holding of the tools” Which renders the claim indefinite because it unclear what is the scope of what is being claimed. It is unclear what output shaft is being referred to and the relationship between the output shaft t the rest of the tool. Clarification is required. The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  Re-draft of the claim is required for proper examination. 
Regarding claim 22, the claim recites, “The wrench of claim [1] there is the bottom edge and the top edge of the first gear” Which renders the claim indefinite because it unclear what this top and bottom edge of a first gear is and the relationship with the rest of the tool as this structure is not described in the specification. Clarification is required. The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  Re-draft of the claim is required for proper examination. 
Regarding claim 34, the claim recites “The wrench of claim [3] casing or the housing of the developed model is designed with the calculations to minimize the inertia experienced during the operation of the air ratchet wrench.” Which renders the claim indefinite because it is unclear how this is achieved as it was not described in the specification. Clarification is required. The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  Re-draft of the claim is required for proper examination. 
NOTE: The above rejections are just examples because claims 19-39, are generally indefinite as they contain numerous phrases and terms that appear to be a result of idiomatic issues that make the claims difficult to follow or fully ascertain their scope and they fail to conform with current U.S. practice of drafting claims. Redrafting of the entire claims is required for proper examination of the claims.
Additionally, claims 19-39 depend on cancelled claims and as such renders the claims indefinite and improper.

Claims 19-39 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. 
Lord et al. (US 4974475 A)
Ely; Sean C (US 10456895 B2)
Seith et al. (US 8925646 B2)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-24, 27, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 20050090216 A1). 
Regarding claim 19, Hsu discloses The electric motor (14) for the rotation purpose of the shaft [0014].
Regarding claim 20, A rechargeable lithium-ion battery (15) with its proper housing (12, 11) connecting to the body (10) which enclosure the motor [0015].
Regarding claim 21, A reversal switch (19) attached with the motor (14) and rechargeable battery as in claim [2] to allow the alternate direction operation
Regarding claim 22, The output shaft for the holding of the tools [0014].
Regarding claim 23, The wrench of claim [1] there is the bottom edge and the top edge of the first gear (multiple gears as depicted in Fig. 1, 166). The bottom edge of the wrench is opposite to the top edge, There is a keyed slot in the first gear which is centrally disposed of. There are the teeth of the first gear which extend from the top edge of the first gear to the bottom edge. The top surface of the first gear is recessed, and the bottom surface is disposed centrally on the slot (Note the rest of the sentence cannot be deciphered, see 112 rejections above).
Regarding claim 24, The second gear (multiple gears 116, Fig. 1) of the developed cordless ratchet wrench of claim [5] has also two edges. The bottom edge and the top edge. The bottom edge is opposite to the top edge (The gear have edges as can be seen in Fig. 1). The second gear has the predefined and calculated aperture. The aperture of the second gear extends from the centrally disposed of aperture. The teeth of the second gear are located on the outer circumference of the gear. The teeth of the second gear also extend from top edge to bottom edge ((Note the rest of the sentence cannot be deciphered, see 112 rejections above).
Regarding claim 27, A predetermined wheel is used in the second gear (multiple gears 116, Fig. 1) as in claim [6] which is the driver gear for the wrench. The shape of the wheel is circular.
Regarding claim 37, The wrench of claim [1] the housing of the motor includes the proper space for the clutch, air motor, hammer, can and anvil. The housing of the motor is kept airtight (Fig. 1)

Claim(s) 25-26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SU (US 20140182992 A1).
Regarding claim 25, The wrench (Fig. 3) of claim a ball (532) is used in the circumferential groove (513), the size for the ball was predetermined and it was used for the free-rolling purpose in the developed wrench. The ball was disposed between the second and the first gear 
Regarding claim 26, A predetermined slot is used in the first gear as in claim [5]. The shape of the wheel is circular (gears 33 have slot, see Fig. 7).
Regarding claim 28, The developed model or the design of the cordless ratchet wrench also uses the bearings in its structure (ball earing 147). The circular bearings are used in the model, The size for the aperture of bearings was predefined as in claim [7]. The bearing has a shoulder that is centrally disposed of and is circular. The shoulder of the wrench extends from the aperture at a predetermined distance.

Claim(s) 29, 35, 38-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brun (US 20050051002 A1).
Regarding claim 29, The wrench as in claim [6] has interchangeable head [0065]-[0075]. The heads of the wrench can be easily changed to open or loosen a bolt of user choice. The interchangeable heads for the different bolts will be according to the standard and metric bolt sizes available.
Regarding claim 35, The wrench of claim [4] the output shaft end is changeable which can be easily changed with the required tool for the tightening or loosing of the different hardware such as nuts, screws, etc [0065]-[0075].
Regarding claim 38, The changeable heads of the wrench as in claim [6] will be easily changed with the desired type of fastener [0065]-[0075].
Regarding claim 39, The wrench of claim [9] has standard and metric sizes heads for the bolts will be attachable or detachable with the output shaft of the air ratchet wrench (Fig. 75-85).

Claim(s) 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumisawa (US 20060053979 A1).
Regarding claim 30, The wrench will be operated with the art of the pneumatic impact. A pneumatic motor is used to rotate the output shaft of the wrench. The mechanical power is obtained with the help of the air motor which converts the air pressure into mechanical work. With the help of the source of the air pressure, the different kinds of fasteners are tightened or loosed [0021]-[0040].
Regarding claim 31, The wrench of claim [1] trigger (25) is used to operate the wrench. When the trigger is pressed the wrench will operate as per its predetermined mechanism. The flow of the air pressure is controlled with the help of the trigger to operate tightening or loosing [0022].

Claim(s) 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 20080142329 A1).
Regarding claim 32, The use of air motor (16) as in clam [1] is perfectly aligned with the rotor rotation axis to provide a perfect rotation to the output shaft (Fig. 2).
Regarding claim 33, The wrench of claim [2] the output shaft (24) is supported with the help of the hammer in the structure of the developed design to provide better control [0028]-[0038].
Regarding claim 34, The wrench of claim [3] casing or the housing of the developed model is designed with the calculations to minimize the inertia experienced during the operation of the air ratchet wrench.

Claim(s) 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friberg et al.  (US 20190275650 A1).
Regarding claim 34, The wrench of claim [3] [0026] casing or the housing (18) of the developed model is designed with the calculations to minimize the inertia experienced during the operation of the air ratchet wrench [0025].

Claim(s) 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giardino et al.  (US 5083619).
Regarding claim 36, The wrench of claim [6] the cam and clutch are used in the design which is used for the interconnection of the air motor and the hammer which is used for the axial rotation (see claim 1).

Conclusion
NOTE: The claims as written are generally indefinite as they contain numerous phrases and terms that appear to be a result of idiomatic issues that make the claims difficult to follow or fully ascertain their scope and they fail to conform with current U.S. practice of drafting claims. Examiner notes that a complete Redrafting of the entire claims and specification is required for proper examination of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731